Title: To George Washington from Abraham Schuyler, 19 July 1783
From: Schuyler, Abraham,Gansevoort, Leonard, Jr.
To: Washington, George


                        
                            Sir
                            Hogebergh 19th July 1783.
                        
                        The Corporation of the City of Albany having been apprized of your Excellency’s being on your way to that
                            Place, have deputed us as a Committee to meet your Excellency previous to your Arrival. we have come thus far for that
                            Purpose and are at the House of Mr Gerrit Staats whom we would request your Excellency’s Presence for a few Moments. We
                            have the Honour to be Your Excellency’s Most Obedient & very hum. Servant
                        
                            Abraham Schuyler
                            Leonard Gansevoort Junr
                        
                    